626 F. Supp. 2d 1353 (2009)
In re: COMCAST CORP. SET-TOP CABLE TELEVISION BOX ANTITRUST LITIGATION.
MDL No. 2034.
United States Judicial Panel on Multidistrict Litigation.
June 17, 2009.
Before JOHN G. HEYBURN II, Chairman, J. FREDERICK MOTZ, KATHRYN H. VRATIL, W. ROYAL FURGESON, JR., ROBERT L. MILLER, JR., DAVID R. HANSEN and FRANK C. DAMRELL, JR., Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Plaintiff in one Eastern District of Pennsylvania action has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Eastern District of Pennsylvania. Plaintiffs in one action and one potentially related action support the motion. Defendant Comcast Corp. (Comcast) and plaintiffs in six actions support centralization in the Northern District of Illinois. Plaintiffs in two potentially related actions support, or support in the alternative, centralization in the Eastern District of Louisiana or the District of Colorado.
This litigation currently consists of nine actions listed on Schedule A and pending in five districts as follows: three actions each in the Northern District of Illinois and the Eastern District of Pennsylvania; and one action each in the Eastern District of California, the Northern District of California, and the Southern District of West Virginia.[1]
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Eastern District of Pennsylvania will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions allege that Comcast improperly tied and bundled the lease of cable boxes to the ability to obtain premium cable services in violation of Section 1 of the Sherman Antitrust Act. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Eastern District of Pennsylvania is an appropriate transferee forum for this litigation. Comcast is headquartered there, and relevant documents and witnesses will likely be located in that district. Furthermore, Judge Anita B. Brody has the time and experience to steer this litigation on an expeditious course.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside *1354 the Eastern District of Pennsylvania are transferred to the Eastern District of Pennsylvania and, with the consent of that court, assigned to the Honorable Anita B. Brody for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.
            SCHEDULE A
MDL No. 2034  IN RE: COMCAST
CORP. SET-TOP CABLE TELEVSION
BOX ANTITRUST LITIGATION
Eastern District of California
Cheryl Corralejo v. Comcast Corp., C.A.
  No. 2:08-2863
Northern District of California
Kevin Ahaesy v. Comcast Corp., et al.,
  C.A. No. 3:09-612
Northern District of Illinois
Debra L. Roller v. Comcast Corp., C.A.
  No. 1:08-6362
  Glenn R. Sowizrol v. Comcast Corp., et
  al., C.A. No. 1:09-564
  Lucas Mays v. Comcast Corp., C.A. No.
  1:09-670
Eastern District of Pennsylvania
Barbara Morrow, et al. v. Comcast
  Corp., et al., C.A. No. 2:09-128
  Robert Uff v. Comcast Corp., et al., C.A.
  No. 2:09-636
  Eric Holt v. Comcast Corp., et al., C.A.
  No. 2:09-637
Southern District of West Virginia
Sheila Hunt v. Comcast Corp., et al.,
  C.A. No. 3:09-131
NOTES
[1]  The Panel has been notified that six additional related actions have been filed, one action each in the Northern District of Alabama, the District of Colorado, the Eastern District of Louisiana, the District of Minnesota, the Western District of Washington, and the Southern District of West Virginia. These actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).